Case 2:19-cv-08024-ODW-JC Document 11 Filed 09/24/19 Page 1 of 3 Page ID #:106




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     PETER H. KLEE, Cal. Bar No. 111707
   3 MARC J. FELDMAN, Cal.       Bar No. 144830
     501 West Broadway, 19th Floor
   4 San Diego, California 92101-3598
     Telephone: 619.338.6500
   5 Facsimile: 619.234.3815
       E mail            pklee@sheppardmullin.com
   6                     mfeldman@sheppardmullin.com

   7 Attorneys for Allstate Insurance Company
   8                                UNITED STATES DISTRICT COURT
   9                              CENTRAL DISTRICT OF CALIFORNIA
  10
  11 ALAN BAKER,                                          Case No. 2:19-cv-08024-ODW-JC
     LINDA B. OLIVER,
  12                                                      ALLSTATE INSURANCE
                  Plaintiffs,                             COMPANY’S NOTICE OF
  13                                                      MOTION AND MOTION TO
           v.                                             DISMISS PLAINTIFFS’ THIRD,
  14                                                      FOURTH, FIFTH, SIXTH, AND
     ALLSTATE INSURANCE                                   SEVENTH CAUSES OF ACTION
  15 COMPANY,
     EDWARD CARRASCO, and DOES 1                          Hon. Otis D. Wright II
  16 through 10, inclusive,
                                                          Hearing:
  17                     Defendants.                      Date:    November 18, 2019
                                                          Time:    1:30 p.m.
  18                                                      Dept:    First Street Courthouse,
                                                                   Courtroom 5D
  19
                                                          [Complaint Filed: August 13, 2019]
  20                                                      Trial Date:       None set
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                 Case No. 2:19-cv-08024
       SMRH:4841-9684-4966.1   ALLSTATE’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ THIRD,
                                                FOURTH, FIFTH, SIXTH, AND SEVENTH CAUSES OF ACTION
Case 2:19-cv-08024-ODW-JC Document 11 Filed 09/24/19 Page 2 of 3 Page ID #:107




   1            TO: PLAINTIFFS AND THEIR ATTORNEYS:
   2            PLEASE TAKE NOTICE that on November 18, 2019 at 1:30 p.m. before the
   3 Honorable Otis D. Wright II, in the First Street Courthouse, 350 West 1st Street, Los
   4 Angeles, CA. 90012 - Courtroom 5D, defendant Allstate Insurance Company will
   5 move and does hereby move pursuant to Rule 12(b)(6) of the Federal Rules of Civil
   6 Procedure for dismissal of the Third, Fourth, Fifth, Sixth, and Seventh Causes of
   7 Action of Plaintiff’s Complaint.
   8            This motion is made on the grounds that: (1) negligence is not a recognized
   9 cause of action for an insurance company’s alleged failure to adequately pay policy
  10 benefits; (2) plaintiffs have not adequately alleged intentional infliction of emotional
  11 distress; (3) plaintiffs’ cause of action under California Business and Professions
  12 Code section 17200 fails because their breach of contract and bad faith claims
  13 provide them with adequate remedies at law; (4) plaintiffs have not adequately
  14 alleged that they are elders, and because the financial elder abuse statute applies to
  15 conduct designed to con elders out of money, not to garden variety disputes over the
  16 cost of an insurance claim; and (5) injunctive relief is not recognized as a cause of
  17 action.
  18            This motion is based upon this notice, the accompanying memorandum of
  19 points and authorities, the pleadings and papers on file, and upon such other
  20 evidence and argument as may be presented.
  21            This motion is made following the conference of counsel pursuant to Local
  22 Rule 7-3 which took place on September 17, 2019.
  23
  24
  25
  26
  27
  28
                                                      -1-                        Case No. 2:19-cv-08024
       SMRH:4841-9684-4966.1   ALLSTATE’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ THIRD,
                                                FOURTH, FIFTH, SIXTH, AND SEVENTH CAUSES OF ACTION
Case 2:19-cv-08024-ODW-JC Document 11 Filed 09/24/19 Page 3 of 3 Page ID #:108




   1 Dated: September 24, 2019
   2                                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   3
   4
                                          By                    s/ Marc J. Feldman
   5                                                           MARC J. FELDMAN
   6
                                                     Attorneys for Allstate Insurance Company
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      -2-                        Case No. 2:19-cv-08024
       SMRH:4841-9684-4966.1   ALLSTATE’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ THIRD,
                                                FOURTH, FIFTH, SIXTH, AND SEVENTH CAUSES OF ACTION
